Warner, Chief Justice,
dissenting.
To entitle an employee of a railroad company to recover damages against the company for an injury sustained by him when in the service of the company, it must be shown that he was without fault or negligence on his part, at the time of the injury. Code, §3036. It appears from the evidence of the plaintiff himself, in this case, “that he was the defendant’s engineer, running its train of passenger-cars at the time of the injury complained of, that it was against the núes of the company to have anybody on the engine except the fireman and the wood-passer ;• that he took a man on the engine with him at Bolingbroke, by the name of Emerson, to go to Macon, and that he had no authority for that.” The court charged the jury, amongst other things, “You may also inquire whether the plaintiff allowed unauthorized persons to ride on the engine with him. If you so find, then inquire further and ascertain whether those persons *185contributed to or caused the injury. If they did, you would be authorized to find for the defendant. If they did not, then you would not be authorized to find for the defendant on that ground. The fault or negligence of the plaintiff must contribute to, or cause the injury.” That the plaintiff was at fault when he took Emerson on the engine, and who was on it at the time of the injury, in violation of the rules of the company, cannot be disputed. The rule of the company which forbid its engineer to have anybody on its engine, except its fireman and wood-passer, was doubtless intended for the better security of its own property, as well as the safety of its passengers being transported on its road, by removing all inducement and temptation from its engineer to withdraw his entire attention from his strict duty when running its engine and cars upon its railroad. If other persons were allowed to be on the engine with the engineer when running its train, talking with him, or otherwise diverting his attention from the strict line of his duty in watching the track before him, to see if there were any obstructions on it, it would not only have a tendency, but would be well calculated to contribute to the loss and injury of the company, and the injury of passengers also, and hence the adoption of the rule by the company it may fairly be presumed. At any rate, it was a rule of the company, and a violation of it by its engineer was no minor fault, but one which, it will be readily perceived, might contribute to the serious injury of the company, as well as passengers on its train. Suppose .a passenger on defendant’s train had been injured, and had sued the company for damages, and had proved that at the time of the injury, defendant’s engineer and agent had an unauthorized person on its engine, in violation of its own rules, what reply could the defendant have made to the charge of negligence in running its train? The true law of the case is not that the fault of the employee of the company in violating its rules must contribute to the injury, but that if the fault of the employee in violating the rules of the *186company might have contributed to the injury, then- he cannot recover, for the reason that he was not without fault on his part. The charge of the court was that the fault or negligence of the plaintiff must contribute to or cause the injury, whereas it is quite apparent that the fault of the plaintiff in violating the rules of the the company, as its trusted engineer, might have contributed to the injury, not only of himself, but to the injury of the company whose employee he was, as well as to the injury of the passengers on its train. The plaintiff’s undisputed fault, as the company’s employee, which might have contributed to produce such disastrous results, will not allow him to recover under the statute against the company, and as such employee, notwithstanding there is no evidence in the record that his fault in violating the rules of the company did contribute to his injury ; but he was nevertheless acting in open violation of the rules of the company when he was injured, and thereby exposing the company and its passengers to injury in consequence thereof, that was his admitted fault, and, therefore, he is not entitled to recover.